DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 21 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. Applicant argues that Hirayama does not disclose wherein the first prism sheet is aligned with the second prism sheet, which is alleged as described in Applicant’s specification, par. [0078]. However, upon examining Applicant’s specification par. [0078] and the drawings, the phrase “wherein the first prism sheet is aligned with the second prism sheet” is not described with specificity to distinguish Applicant’s claimed invention from the disclosure of Hirayama. One of ordinary skill in the art would reasonably interpret Figs. 1 and 16 of Hirayama as including the above the limitation, since prism sheets 143 and 144 of Hirayama are aligned by definition by virtue of the light intensity being measured as it travels through both prism sheets (as according to Hirayama Figures 16 and 17). Furthermore, Applicant does not specifically describe in what sense the prism sheets are “aligned”, and thus, Examiner must interpret the limitation reasonably broadly. Therefore, Applicant’s arguments are not persuasive.
Claim(s) 13-19, 21-27 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (US 2016/0054507).
Regarding claim 13, Hirayama discloses an optical member (see figures 1-7 and 16, for instance) comprising: a first prism sheet (143) having a first prism pattern (143a1) oriented in a first longitudinal direction (along 143a1); and a second prism sheet (144) disposed on the first prism sheet, the second prism sheet (144) having a second prism pattern (144a1) oriented in a second longitudinal direction (along 144a1); wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see figure 16, paragraph [0106]).
Regarding claim 14, Hirayama discloses the optical member of claim 13 wherein the first prism pattern (143a1) comprises a plurality of prisms having a triangular cross-section and the second prism pattern (144a1) comprises a plurality of prisms having a triangular cross-section (see figure 7, for instance).
Regarding claim 15, Hirayama discloses the optical member of claim 14 wherein the first longitudinal direction and the second longitudinal direction are rotatably offset relative to one another by an amount greater than 0 degrees and less than 45 degrees ([0106]).
Regarding claim 16, Hirayama discloses the optical member of claim 13, wherein the first prism sheet (143) includes a plurality of first projections (43a1, see fig. 7) on a side opposed to the second prism sheet (144), the plurality of first projections each including a first vertex at which a first inclined surface and a second inclined surface (43a1) are in contact with each other to form a first vertex angle, and the second prism sheet (144) includes a plurality of second projections on a side opposite to the first prism sheet (143), the plurality of second projections each including a second vertex at which a third inclined surface and a fourth inclined surface (44a1, see fig. 7) are in contact with each other to form a second vertex angle.
Regarding claim 17, Hirayama discloses the optical member of claim 16, wherein the first vertex angle is greater than the second vertex angle ([0011]-[0012], see fig. 7).
Regarding claim 18, Hirayama discloses the optical member of claim 16, wherein the first vertex angle is equal to or greater than 90° and equal to or smaller than 130° ([0011]), and the second vertex angle is equal to or greater than 90° and equal to or smaller than 95° ([0011]).
Regarding claim 19, Hirayama discloses the optical member of claim 16, wherein the first prism sheet (143) has a first light entry surface on a side opposite to the second transparent prism sheet, and the second prism sheet (!44) has a second light entry surface on a side opposed to the first prism sheet (see fig. 7).
Regarding claim 21, Hirayama discloses a light-emitting device (see figures 1-7 and 16, for instance) comprising: a light source (17) that generates light; an optical member (see fig. 2) that receives and guides the generated light, the optical member including: a first prism sheet (43) having a first prism pattern oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see fig. 16; [0106]).
Regarding claim 22, Hirayama discloses the light emitting device of claim 21 wherein the first prism pattern (43) comprises a plurality of prisms having a triangular cross-section and the second prism pattern (44) comprises a plurality of prisms having a triangular cross-section (see fig. 7).
Regarding claim 23, Hirayama discloses the light emitting device of claim 22 wherein the first longitudinal direction and the second longitudinal direction are rotatably offset relative to one another by an amount greater than 0 degrees and less than 45 degrees ([0106]).
Regarding claim 24, Hirayama discloses the light emitting device of claim 21, wherein the first prism sheet (43) includes a plurality of first projections (43a) on a side opposed to the second prism sheet, the plurality of first projections each including a first vertex at which a first inclined surface and a second inclined surface (43a1) are in contact with each other to form a first vertex angle, and the second prism sheet (44) includes a plurality of second projections (44a) on a side opposite to the first prism sheet, the plurality of second projections each including a second vertex at which a third inclined surface and a fourth inclined surface (44a1) are in contact with each other to form a second vertex angle (see fig. 7).
Regarding claim 25, Hirayama discloses the light emitting device of claim 24, wherein the first vertex angle is greater than the second vertex angle ([0011]-[0012], see fig. 7).
Regarding claim 26, Hirayama discloses the light emitting device of claim 24, wherein the first vertex angle is equal to or greater than 90° and equal to or smaller than 130° ([0011]), and the second vertex angle is equal to or greater than 90° and equal to or smaller than 95° ([0011]).
Regarding claim 27, Hirayama discloses the light emitting device of claim 24, wherein the first prism sheet (43) has a first light entry surface on a side opposite to the second transparent prism sheet (44), and the second prism sheet (44) has a second light entry surface on a side opposed to the first prism sheet (43, see fig. 7).
Regarding claim 29, Hirayama discloses a display (see figures 1-7 and 16, for instance) comprising: a display panel (11) to display an image using light; a light source (17) to provide the display panel with the light; an optical member (see fig. 2) disposed in a path of the light between the display panel and the light source, the optical member including: a first prism sheet (43) having a first prism pattern (43a) oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern (44a) oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to one another (see fig. 16, [0106]).
Regarding claim 30, Hirayama discloses the display of claim 29 wherein the first prism pattern (43a) comprises a plurality of prisms having a triangular cross-section and the second prism pattern (44a) comprises a plurality of prisms having a triangular cross-section (see fig. 7).
Regarding claim 31, Hirayama discloses the display of claim 30 wherein the first longitudinal direction and the second longitudinal direction are rotatably offset relative to one another by an amount greater than 0 degrees and less than 45 degrees ([0106]).
Regarding claim 32, Hirayama discloses the display of claim 31 further comprising a liquid crystal panel (11) disposed in the path of light between the display panel and the optical member (see fig. 3).
Regarding claim 33, Hirayama discloses the display of claim 32 further comprising a panel module (13, 16) configured to secure and fix in position relative to one another the display panel, liquid crystal panel, optical member and light source (see fig. 3).
Regarding claim 34, Hirayama discloses the display of claim 33 further comprising at least one of a power source substrate and a signal substrate mounted to a back surface of the panel module ([0054]).
Regarding claim 35, Hirayama discloses the display of claim 34 further comprising a front exterior member (15) positioned at a front portion of the panel module and a rear exterior member (16) positioned at a rear portion of the panel module and secured together.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 28 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Kim (US 2016/0091654).
Regarding claims 20 and 28, Hirayama discloses the optical member of claims 16 and 24. However, Hirayama does not expressly disclose wherein the first prism sheet comprises a first diffractive lens having a first dot pattern and a second dot pattern, the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface, and the second prism sheet comprises a second diffractive lens having a third dot pattern and a fourth dot pattern, the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 26, Hirayama discloses an optical member (see figures 1-7 and 16, for instance) comprising: a first prism sheet (143) having a first prism pattern (143a1) oriented in a first longitudinal direction (along 143a1); and a second prism sheet (144) disposed on the first prism sheet, the second prism sheet (144) having a second prism pattern (144a1) oriented in a second longitudinal direction (along 144a1); wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see figure 16, paragraph [0106]). However, Hirayama does not expressly disclose a first optical sheet comprising a first diffractive lens having a first dot pattern and a second dot pattern oriented in a first longitudinal direction, wherein the first dot pattern is formed in a first region and the second dot pattern is formed in a second region; the second optical sheet comprising a second diffractive lens having a third dot pattern and a fourth dot pattern oriented in a second longitudinal direction, wherein the third dot pattern is formed in a third region and the fourth dot pattern is formed in a fourth region.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 37, Hirayama discloses a light-emitting device (see figures 1-7 and 16, for instance) comprising: a light source (17) that generates light; an optical member (see fig. 2) that receives and guides the generated light, the optical member including: a first prism sheet (43) having a first prism pattern oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to each other (see fig. 16; [0106]). However, Hirayama does not expressly disclose the optical member including: a first optical sheet comprising a first diffractive lens having a first dot pattern and a second dot pattern oriented in a first longitudinal direction, wherein the first dot pattern is formed in a first region and the second dot pattern is formed in a second region; and a second optical sheet disposed on the first optical sheet, the second optical sheet comprising a second diffractive lens having a third dot pattern and a fourth dot pattern oriented in a second longitudinal direction, wherein the third dot pattern is formed in a third region and the fourth dot pattern is formed in a fourth region.
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Regarding claim 38, Hirayama discloses a display (see figures 1-7 and 16, for instance) comprising: a display panel (11) to display an image using light; a light source (17) to provide the display panel with the light; an optical member (see fig. 2) disposed in a path of the light between the display panel and the light source, the optical member including: a first prism sheet (43) having a first prism pattern (43a) oriented in a first longitudinal direction; and a second prism sheet (44) disposed on the first prism sheet, the second prism sheet having a second prism pattern (44a) oriented in a second longitudinal direction; wherein the first prism sheet is aligned with the second prism sheet (see Response to Arguments, above), and the first longitudinal direction and the second longitudinal direction are not parallel to one another (see fig. 16, [0106]). However, Hirayama does not expressly disclose the optical member including: a first optical sheet comprising a first diffractive lens having a first dot pattern and a second dot pattern oriented in a first longitudinal direction, wherein the first dot pattern is formed in a first region and the second dot pattern is formed in a second region; and a second optical sheet disposed on the first optical sheet, the second optical sheet comprising a second diffractive lens having a third dot pattern and a fourth dot pattern oriented in a second longitudinal direction, wherein the third dot pattern is formed in a third region and the fourth dot pattern is formed in a fourth region. 
Kim discloses an optical member (see figure 6, for instance), wherein the first prism sheet (172) comprises a first diffractive lens (390) having a first dot pattern (392) and a second dot pattern (392), the first dot pattern being formed in a region corresponding to the first inclined surface and the second dot pattern being formed in a region corresponding to the second inclined surface (since the dot patterns 392 are located for each of the inclined surface areas), and the second prism sheet (174) comprises a second diffractive lens (380) having a third dot pattern and a fourth dot pattern (384), the third dot pattern being formed in a region corresponding to the third inclined surface and the fourth dot pattern being formed in a region corresponding to the fourth inclined surface (since the dot patterns 384 are located for each of the inclined surface areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first, second, third and fourth dot patterns as Kim in the prism sheets of Hirayama. The motivation for doing so would have been to reduce the appearance of moire stripes generated when a pattern caused by the lines of the liquid crystal display panel and the pattern of the light collecting structures are overlapped, as taught by Kim ([0100]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/18/2022